DETAILED ACTION
                                               Response to Amendment         
1.     This Office Action is in response to Amendment filed on 02/22/2021.
        Claim 1 has been amended.

       Claims 10-11, 13-15, 17-21, 25, 28, 31-34 and 36 have been canceled.

        Claims 2-9, 12, 16, 22-24, 26-27, 29-30, 35 and 37 have been remained.

        Claims 1-9, 12, 16, 22-24, 26-27, 29-30, 35 and 37 are currently pending in the 

 application.

                             Examiner’s Statement of Reasons for Allowance
2.     Claims 1-9, 12, 16, 22-24, 26-27, 29-30, 35 and 37 are allowed.
3.     The following is an examiner’s statement of reasons or allowance
         None of the prior art teaches semiconductor device comprising wherein the side wall of the insulation layer is spaced apart from an outermost side wall of the base pillar, when viewed from a plan view, in combinations with the other limitations as cited in the independent claim 1.
        Claims 2-9, 12 and 16 are directly or indirectly depend on the independent claim 1.   
  
         None of the prior art teaches semiconductor device comprising a lower side wall that is inclined downward toward the base pillar to have a first slope relative to an upper surface of the semiconductor substrate and an upper side wall, above the lower side wall, that is inclined downward toward the base pillar to have a second slope relative to the upper surface of the semiconductor substrate that is different from the first slope, in combinations with the other limitations as cited in the independent claim 22.

     
       Claims 29-30, 35 and 37 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 10/19/2020. 
                                                               Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892